        Case 1:17-cr-00031-SPW Document 84 Filed 05/14/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

UNITED STATES OF AMERICA,                         CR 17-31-BLG-SPW

                    Plaintiff,
                                                  ORDER
vs.

SCOTT LELAND MURPHY,

                    Defendant.

      Defendant appeared before the Court on May 14, 2020, for a detention

hearing. For reasons set forth on the record, the Court cannot find by clear and

convincing evidence that Defendant is not likely to flee or pose a danger to the

safety of any other person or the community if released. Accordingly, Defendant

shall be detained pursuant to 18 U.S.C. § 3143(a). Defendant is remanded to the

custody of the United States Marshals Service.

DATED this 14th day of May, 2020.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
